&

Case 2:19-mj-00161-BR Document 1 Filed 08/20/19 Pageiof5 PagelD1
AO 91 Rev. 08/09) Criminal Complaint

_ UNITED STATES DISTRICT COURT Py L FE D

for the

 

Northern District of Oklahoma Mary é
U.S pra ficc
United States of America ) DISTR ert Clork
v. ) URT
ORLANDO REED Case No (Gq -NIJ-lloS rT
)
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 2, 2019 in the county of Tulsa in the
Northern District of Oklahoma, the defendant(s) violated:

 

Code Section Offense Description
21 USC §§ 841(a)(1)and 841(b)(1) Distribution of Methamphetamine, a Schedule [! Controlled Substance
(B)(viii)
21 USC §§ 847(a)(1)and 841(b)(1) Distribution of Heroin, a Schedule | Controlled Substance
(C)

This criminal complaint is based on these facts:
See Attached Affidavit by TFO Justin J. Aldridge, FBI

sf Continued on the attached sheet.

tia

“ Complainant's signature

TEO Justin J. Aldridge, FBI

Printed name and title

Sworn to before me and signed in my presence.

Date: oct {- Aol 9 C Jee

U/ Judg&’S signature

City and state: Tulsa, OK __ Magistrate Judge Jodi F. Jayne
Printed name and title

 

 
+

Case 2:19-mj-00161-BR Document 1 Filed 08/20/19 Page2of5 PagelD 2

UNITED STATES OF AMERICA
FOR THE NORTHERN DISTRICT OF OKLAHOMA
AFFIDAVIT

I, the undersigned, being duly sworn, depose and say as follows:

1. Your affiant is a Corporal with the Tulsa Police Department, and as such, am
an investigative or law enforcement officer within the meaning of Title 18, United States
Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United
States Code, Section 2516. Your affiant has received a Special Deputation from the United
States Marshall Service on May 3, 2016 and am assigned to the Federal Bureau of
Investigation (FBI) as a Task Force Officer (TFO). Iam currently employed as a Tulsa Police
Corporal with the Tulsa Police Department and have been so employed since July of 1996.
In December 2012, your affiant reported to the Tulsa Police Departments Special
Investigations Division, at which time was assigned to investigate narcotic related crimes
including, but not limited to, violent crime and other state and federal crimes not listed.

2. Since becoming a Tulsa Police Officer, your affiant has become familiar with,
and have participated in, a wide range of methods of investigation, including, but not limited
to, use of physical surveillance, witness interviews, search warrants, arrest warrants,
debriefings and operational use of informants, pen registers, surveillance of undercover
transactions, consensually monitored and recorded conversations and phone calls, the
introduction of undercover officers, and reviews of recorded conversations. Additionally,
your affiant participated in investigations that utilized the interception of wire and electronic
communications (Title I), and have monitored/minimized numerous calls during these
investigations. Through training, education and experience, your affiant has become familiar
with the manner in which illegal drugs are transported, stored, and distributed, and the
methods of payment for such drugs. I have received numerous hours in training from various
federal, state, and local law enforcement agencies.

3. “Your affiant has authored affidavits for search and arrest warrants, Title LI
applications, listened to intercepted phone calls, and have participated in the use of
undercover operations for the purchase and distribution of illegal substances. Your affiant
has participated in the execution of numerous controlled deliveries of narcotics. As a result
of my law enforcement service, I have gained a considerable amount of knowledge through
both training and experience. Your affiant has interviewed numerous defendants involved in
the use, manufacture, transportation, and illegal sale of controlled dangerous substances.
During the course of these interviews, your affiant has inquired and learned how individuals
involved in drug distribution schemes and networks use and disperse the illegal proceeds
generated due to the illegal sale of controlled dangerous substances, including but not limited

 

 
Case 2:19-mj-00161-BR Document1 Filed 08/20/19 Page 3of5 PagelD 3

to, chemicals commonly utilized in the illegal manufacturing and distribution of
methamphetamine, cocaine and heroin, During the course of my training and interviews with
various defendants, I have learned how individuals involved in drug distribution schemes
maintain records and conspire to deceive law enforcement, as well as, rival distributors of
controlled dangerous substances. Your affiant has learned how individuals that are involved
in the distribution of controlled dangerous substances maintain records and secret monies
gained as a result of participation in illegal drug distribution networks. The information
contained in this affidavit is known personally by me and/or was learned from information
received from other officers or agents and/or by reviewing reports and documents affiliated
with this investigation.

4. The information set forth in this affidavit is known to your affiant both through
his own investigation and from other information provided to your affiant by other sworn law
enforcement personnel. Because this affidavit is being submitted for the limited purpose of
securing a Complaint and Arrest Warrant, your affiant has not included each and every fact
known to him concerning this investigation. Your affiant has set forth only the facts that he
believe are necessary for the issuance of a Complaint and Arrest Warrant for Orlando Reed,
born XX/XX/1969, Social Security Account Number XXX-XX-8841 for violations of
Possession with Intent to Distribute Methamphetamine in violation of Title 21 USC §
841(a)(1) and Possession with Intent to Distribute Heroin in violation of Title 21 USC §
841(a)(1).

5. In March of 2019, the FBI Tulsa began a joint investigation into the drug
trafficking activities and long standing and ongoing feud between warring factions of the
Hoover Crips, 5-Tre Crips, 49 Crips, Neighborhood Crips, and Red Mob Gangster Bloods.
These aforementioned gangs are active in Tulsa, Oklahoma, and known for violence.
Through investigation, it was determined that a major gang feud is ongoing between the
“Hoover Crips” and members of an amalgamation of gangs that refer to themselves as the
“Squeeze Team.” The Squeeze Team is comprised of gang members from the 5-Tre Crips,
49 Crips, Neighborhood Crips, and Bloods. The Bloods have been historical enemies of the
Hoover Crips..The “Squeeze Team” is believed to be led by Nevel Ewell and the purported
leader of the 5-Tre Crips, Shelvon Williams. The “Squeeze Team” is also involved in the
trafficking of multiple controlled substances, which are obtained from outside the state of
Oklahoma. In addition, the “Squeeze Team” is responsible for the trafficking of firearms
from Oklahoma to California. The feud between the “Squeeze Team” and Hoover Crips has
resulted in numerous documented shootings, with many more going undocumented. Many
homicides have been attributed to the feud. Multiple gang members and associates have been
shot during this feud, as well as, houses and vehicles used by gang members and associates.
During several of the shootings, stray bullets have struck unrelated residences and vehicles
belonging to innocent victims.

 
Case 2:19-mj-00161-BR Document1 Filed 08/20/19 Page4of5 PagelD 4

6. In June of 2019, your affiant met with a Cooperating Human Source (CHS-1)
and spoke about their ability to purchase narcotics from Orlando Reed. Through previously
relied upon sources, the investigation had revealed Orlando Reed was a known associate of
Neville Ewell.

7. On August 2, 2019, agents met with CHS-1 for the purposes of conducting a
controlled buy from Orlando Reed. CHS-1 arranged to meet with Orlando Reed by
contacting (310) 971-3388, a phone used by Orlando Reed'. CHS-1 placed an order for 2
ounces of methamphetamine and 1 ounce of heroin. Agents met with CHS-1 at an undisclosed
location. Agents search CHS-1 and CHS-1’s vehicle for contraband, and all monies were
removed from CHS-1. Agents provided CHS-1 with law enforcement funds to purchase the
narcotics. Agents conducted visual and electronic surveillance as CHS-1 traveled to and
entered 2251 South 83" East Avenue Tulsa, Oklahoma, to meet Orlando Reed. After a period
of time, CHS-1 left 2251 South 83 East Avenue and met agents at a secondary location
where approximately 2 ounces of methamphetamine and 1 ounce of heroin were recovered
from CHS-1. CHS-1 and the vehicle were again searched and all monies had been removed
and no other contraband was located. .

8. Your affiant searched the criminal history of Orlando Reed and discovered he
is a convicted felon. Reed has a 1991 conviction for Possession of a Controlled Substance
(CFR90-4217), 1991 conviction for Assault and Battery with a Dangerous Weapon (CFR91-
110), and a 1991 conviction for Possession of a Controlled Substance (CFR88-3076) all in
the District Court of Tulsa County, Oklahoma, and 1989 conviction for Conspiracy to
Defraud the United States (98-CR-84-TCK) in the United States District Court for the
Northern District of Oklahoma.

 

+Qn June 5, 2019, Tulsa Police Officer A. Criner authored a GPS cell phone tracking warrant
for (310) 971-3388, a phone being used by Orlando Reed. This search warrant was signed
by Tulsa County Judge Stephen Clark on June 5, 2019. Agents physically conducted
surveillance of Orlando Reed while they also conducted electronic surveillance based on
information received from the GPS cell phone tracking data.

3

 
Case 2:19-mj-00161-BR Document 1 Filed 08/20/19 Page5of5 PagelD5

9. Based on the foregoing, your affiant respectfully submits that there is probable
cause to believe that Orlando Reed, born XX/XX/1969, Social Security Account Number
XXX-XX-8841 committed the crimes of Distribution of Methamphetamine, a Schedule II
Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1(B)(viii), and
Distribution of Heroin, a Schedule I Controlled Substance, in violation of 21 U.S.C. §
841(a)(1) and 841(b)(1)(C).

 

TFO Austin J. Aldridge, FBI - Affiant

Subscribed and sworn to before me this \o* day of August 2019.

C pee? Gegne

Jodi a Jayne
United States Magistrate Judge

 
